Citation Nr: 1232978	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-15 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals from a head injury.

4.  Entitlement to service connection for bilateral shin splints.

5.  Entitlement to service connection for a right arm disorder, to include the right wrist.

6.  Entitlement to service connection for a cervical spine disorder (previously claimed as a neck injury).

7.  Entitlement to service connection for a lumbar spine disorder (previously claimed as a back injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to February 2001.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied the benefits sought on appeal.  The Veteran filed a notice of disagreement dated in April 2008, and the RO issued a statement of the case dated in March 2009.  The Veteran filed his substantive appeal in April 2009.

In his April 2009 substantive appeal, the Veteran requested the opportunity to testify at a hearing before a Veterans Law Judge at the local regional office.  When this matter was last before the Board in May 2012, the requested hearing had not yet been held.  Therefore the matter was remanded in order that this may be accomplished.  

A hearing was scheduled and the Veteran, accompanied by his representative, testified at a videoconference hearing in July 2012 before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  

After the statement of the case dated in March 2009, the Veteran submitted service records related to his claims.  In addition, the Board notes that an additional VA opinion dated in April 2009 had been associated with the claims file.  There was no waiver of initial RO consideration that accompanied these additional records.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  While the service records at least are largely duplicative of records already contained in the Veteran's claims file, the Board also notes that this matter must be remanded for other reasons.  Therefore, a separate remand for initial RO consideration for newly obtained evidence is not required in this case. 

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Board notes that the Veteran was afforded a VA examination dated in December 2008 in connection with neck, back, arm, and shin splint claims.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report, but then did not offer any opinions regarding whether the conditions were related to the Veteran's military service.  An additional VA opinion regarding the Veteran's back and neck claims was obtained in April 2009 without examining either the Veteran or, it appears, his claims file.  No examination was offered regarding the Veteran's remaining claims.

Based on the foregoing, the Board finds that the examinations afforded the Veteran must be considered inadequate and an additional complete examination provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it must be adequate; an examination is adequate if it takes into account prior medical treatment, so that the evaluation will be fully informed); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the Veteran's prior medical history and examinations).  See also Nieves-Rodriguez v. Peake, 22Vet. App. 295, 301 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In addition, the Board notes that the Veteran testified in July 2012 concerning certain medical treatment for his claimed disabilities.  He indicated that he had received treatment for his conditions since 2007 to the present at the Montgomery VA Medical Center and had also received treatment at private facilities, including Pri Med from 2003 to 2007, a family medical practice prior to 2007, and treatment in connection with a worker's compensation claim in Alabama in 2003 or 2004 with Industrial Medicine.  The Veteran also indicated that he had had MRI's in connection with his neck, back and head injury claims.  

Records of treatment with VA dated through September 2008 are contained in the Veteran's claims file.  These have been electronically updated through May 2012.  In addition, records from Pri Medical and America Family Care Center are contained in the claims file.  In addition there are a very few records that appear related to a worker's compensation claim.  However, complete records related to the workers compensation claim and records of treatment with Industrial Medicine are not contained in the Veteran's claims file.    

Based on the foregoing, this matter must be remanded.  Upon remand, the RO should obtain updated records of the Veteran's treatment at VA, all records related to a worker's compensation claim in Alabama in 2003 or 2004, to include any records of the Veteran's treatment with Industrial Medicine, and the Veteran should be requested to provide additional information concerning additional caregivers, to include any additional family practice records that may be available, as well as the facilities that undertook to provide the MRI's and x-rays that the Veteran testified were performed.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated records of the Veteran's treatment with VA, all records related to a worker's compensation claim in Alabama in 2003 or 2004, to include any records of the Veteran's treatment with Industrial Medicine, and the Veteran should be requested to provide additional information concerning additional caregivers, to include any additional family practice records that may be available, as well as the facilities that undertook to provide the MRI's and x-rays that the Veteran testified were performed. 

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has migraines, bilateral hearing loss, residuals of a head injury, bilateral shin splints, a right arm disorder, to include the right wrist, a cervical spine disorder, or a lumbar spine disorder, that are related to the Veteran's military service.   The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have migraines, bilateral hearing loss, residuals of a head injury, bilateral shin splints, a right arm disorder, to include the right wrist, a cervical spine disorder, and/or a lumbar spine disorder?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has migraines, bilateral hearing loss, residuals of a head injury, bilateral shin splints, a right arm disorder, to include the right wrist, a cervical spine disorder, and/or a lumbar spine disorder, did such disorders have their onset during active duty, within one year of active duty, or are these conditions otherwise related to the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


